Filed 6/29/06 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2006 ND 129







State of North Dakota, 		Plaintiff and Appellee



v.



Robert Rutherford, 		Defendant and Appellant







No. 20050374







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Brandi Sasse Russell, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501-4413, for plaintiff and appellee; submitted on brief.



Wayne D. Goter, 723 Memorial Highway, P.O. Box 1552, Bismarck, N.D. 58502-1552, for defendant and appellant; submitted on brief.



State v. Rutherford

No. 20050374



Per Curiam.

[¶1]	Robert Rutherford appeals from his criminal judgment entered after a jury found him guilty of burglary and assault.  He argues the State did not present sufficient evidence to convict him of burglary and assault.  Concluding there was sufficient evidence to support the convictions, we summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner